Per Curiam.

The amended exception to the decision of the referee brings up but one question for review.
The referee decided that the plaintiff, at the special instance and request of defendant, between the 1st day of May and the 15th of June, 1893, rendered services to the defendant in selling goods, wares and merchandise for him.
To this decision the defendant excepted as against the weight of evidence.
We think there was sufficient evidence in the case to warrant the conclusion of the referee, and the judgment should, therefore, be affirmed, with costs.
Present: Yaw Wyck, Oowlaw and Fitzsimows, JJ.
Judgment affirmed, with costs.